                       ALVIN K. HELLERSTEIN
                   UNITED STATES DISTRICT JUDGE
                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK
                         500 PEARL STREET
                    NEW YORK, NY 10007-1581
                          (212) 805-0152


TO: Concerned Parties
FROM: Brigitte Jones, Courtroom Deputy               Date: 3/24/2020
      by Order of Judge Alvin K. Hellerstein


Claudia Cojocaru and Naomi Haber v. City University of New York dba John
Jay College of Criminal Justice, et al. – 19 Civ. 5428 (AKH)


The status conf previously set for April 3, 2020 is hereby adjourned.
You are hereby notified that you are required to appear for a status.
                  Date : June 26 , 2020
                  Time: 10:00 am
                  Place: U.S. Courthouse - Southern District of New York
                         500 Pearl Street
                         Courtroom 14D
                         New York, New York 10007


                                          So Ordered,
                                              ___________/s/____________

                                                Alvin K. Hellerstein
                                                United States District Judge
